DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 02/01/2022. Claims 1-20 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive.
The objection given to claim 8 is withdrawn in view of the amendment.
Applicant argues, page 9 of the remarks, “Georgiev does not disclose a component that is designated by another component to arbitrate access. Georgiev does not disclose a component that, like the first media agent of amended claim 1, ‘is designated a cache arbitrator for the shared data storage resource by a storage manager that manages the storage operation.’ No such designation or appointment is made in Georgiev by a storage manager that manages storage operations.”
The Examiner respectfully disagrees. In Georgiev, a computer between a requesting computer and a root computer of the cluster handles the request on behalf of the requesting computer, para 0028 of Georgiev. Furthermore, in reference to prior art, an OPLOCK manager of a computer 110 may serve as a central arbiter to arbitrate access to the shared storage system 180, para 0015 of Georgiev. The OPLOCK managers 132 collectively maintain the hierarchical tree having a root computer, para 0096 and FIG. 5. The computer between the requesting computer and the root computer manages requests from the requesting computer. The OPLOCK manager of 
Accordingly, the Office has met its burden in finding the instant claims unpatentable over the prior art. Applicant is hereby reminded that the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references, but rather that the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Hence, regarding the limitations of the claims addressed herein and on the record, the examiner respectfully submits that the record establishes a prima facie case that the combined teachings of the respective references cited would have suggested the claimed subject matter to those of ordinary skill in the art.
Applicant argues, page 9 of the remarks, “[to] the extent that Georgiev mentions a centralized arbitrator device at all, see, e.g., Georgiev at para. [0013], [0015], Georgiev does so in order to teach away from centralized arbitration and, ‘in contradistinction,’ to teach ‘computers that compete, communicate, and coordinate amongst each other for access to shared region without the need for a server.’”
The Examiner respectfully submits that the centralized arbitration discussed with respect to prior art in Georgiev does constitute prior art for the claimed invention even though Georgiev mostly deviates from a centralized arbitration scheme. The reason why 
In view of the foregoing remarks, independent claims 1 and 12 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Georgiev US 2012/0047221 (“Georgiev”) in view of Dornemann et al. US 2017/0277686 (“Dornemann”).
As per independent claim 1, Georgiev teaches A computer-implemented method (Techniques are disclosed for use in applications where multiple computers in a networked computer system communicate (e.g., arbitrate, negotiate, coordinate, comprising:
by a first media agent (Each OPLOCKS manager 132 maintains information regarding access rights to regions of a shared storage system 180 amongst multiple computers 110 in a cluster 145, para 0096 and FIG. 1. A hierarchical tree is formed by computers having a root computer, para 0096 and FIG. 5) receiving a request from a second media agent to access a first cache file (Each computer 110 in the cluster 145 has an OPLOCKS manager 132, para 0093 and FIG. 1. A computer between a requesting computer and a root computer of the cluster handles the request on behalf of the requesting computer, para 0028);
wherein the first cache file is configured at a shared data storage resource that is accessible to a plurality of media agents in a data storage management system (Shared storage system 180 includes regions (such as volume 193) accessible by computers 110 for retrieving and storing information, para 0094 and FIG. 1);
wherein the first media agent is designated a cache arbiter for the shared data storage resource by a storage manager that manager storage operations in the data storage management system (In reference to prior art, an OPLOCK manager of a computer 110 may serve as a central arbiter to arbitrate access to the shared storage system 180, para 0015. The OPLOCK managers 132 collectively maintain the hierarchical tree having a root computer, para 0096 and FIG. 5);
by the first media agent (OPLOCKS manager 132 on the given computer 110 (the computer that receives the request), para 0124, step 1015 of FIG. 10), based on determining that a third media agent, distinct from the second media agent, has ownership of the first cache file, requesting ownership of the first cache file from the third media agent (The given computer 110 forwards a message to all computers in its neighbors set. The set contains only computers having shared access to a named resource, para 0124, step 1015 of FIG. 10);
by the third media agent, based on determining that storage operation being performed by the third media agent in accessing the cache file (The computers 110 having shared access to the named resource notify back to the given computer 110, para 0125, step 1020 of FIG. 10), transmitting a denial response to the first media agent (A computer may decide to deny request when it is asked to release the access it currently has based on heavy load or other criteria, para 0135);
by the first media agent, based on receiving the denial response, denying the second media agent access to the first cache file (A computer may decide to deny request when it is asked to release the access it currently has based on heavy load or other criteria, para 0135);
wherein each of the storage manager, first media agent, the second media agent, and the third media agent executes on a respective distinct computing device comprising one or more hardware processors (Each of the OPLOCKS manager 132-1, 132-2, …, 132-N run on respective computers 110-1, 110-2, …, 110-N, para 0093 and FIG. 1).
Georgiev discloses all of the claimed limitations from above, but does not explicitly teach “associated with a backup copy of a first virtual disk of a virtual machine”.
associated with a backup copy of a first virtual disk of a virtual machine (Shared file system 247 is associated with media agent 244 and preferably resides on the same secondary storage computing device 206 as media agent 244. Shared file system 247 is mounted to a host computing device and is configured as a restore point for VM 201, and is also configured as a logical source of data from which a VMFR (virtual machine file relocation) operation relocates data to a destination primary storage device 204, para 0295 and FIG. 2).
Given the teaching of Dornemann, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Georgiev with “associated with a backup copy of a first virtual disk of a virtual machine”. The motivation would be that virtual machine backup data that reside on lower cost secondary storage may be quickly restored to service, para 0003 of Dornemann.
As per dependent claim 2, Georgiev in combination with Dornemann discloses the method of claim 1. Georgiev may not explicitly disclose, but Dornemann teaches further comprising: by the second media agent, regardless of whether the second media agent is granted access to the first cache file, performing one or more of: generating the backup copy of the first virtual disk of the virtual machine (Information management system 100 may create secondary copies 116 of the files or other data objects in a virtual disk file and/or secondary copies 116 of the entire virtual disk file itself (e.g., an entire VMDK file), para 0088), file indexing the backup copy (Index 153 (see FIG. 1C) which comprises information generated during secondary live browsing the backup copy (Secondary copies 116 are indexed so users can browse at another point in time, para 0086. Virtual-machine-file-relocation (“VMFR”) application 252 may execute on host computing device, which also hosts VM 201. VMFR operation may be used for relocating (e.g., moving, transferring, copying, etc.) a virtual machine’s configuration file(s) and virtual disk(s) while the virtual machine is powered on, para 0296 and FIG. 2), and restoring the backup copy (Secondary copies are indexed so users can restore at another point in time, para 0086);
wherein the backup copy is stored on backup media distinct from the shared data storage resource (Shared file system 247 is in secondary storage computing device 206 distinct from the secondary storage device 208 which is the backup media, para 0279 and FIG. 2).
The same motivation that was utilized for combining Georgiev and Dornemann as set forth in claim 1 is equally applicable to claim 2. 
As per dependent claim 3, Georgiev in combination with Dornemann discloses the method of claim 1. Georgiev may not explicitly disclose, but Dornemann teaches wherein data blocks in the first cache file are available for retrieval therefrom, by a media agent among the plurality of media agents having ownership of the first cache file, in one or more of: subsequent live browse operations of the backup copy (Shared file system 247 is associated with media agent 244 and preferably resides on the same secondary storage computing device 206 as media agent 244. Shared file system 247 is mounted to a host computing device and is configured as a restore point for VM 201, and is also configured as a logical source of data from which a subsequent file indexing operations of the backup copy (The information management system 100 can analyze data and/or metadata in secondary copies to create an “off-line” content indexing, para 0200), and subsequent restores of the backup copy (Shared file system 247 is mounted to host computing device 202 and is configured as a restore point for VM 201, para 0295 and FIG. 2), rather than being retrieved from the backup copy stored on backup media that is distinct from the shared data storage resource (Shared file system 247 is in secondary storage computing device 206 distinct from the secondary storage device 208 which is the backup media, para 0279 and FIG. 2).
The same motivation that was utilized for combining Georgiev and Dornemann as set forth in claim 1 is equally applicable to claim 3.
As per dependent claim 4, Georgiev in combination with Dornemann discloses the method of claim 1. Georgiev teaches wherein multiple media agents among the plurality of media agents have access to different cache files substantially concurrently at the shared data storage resource, but not to a same cache file (Only one computer is allowed to write at given instant of time, while many computers may read concurrently. Simultaneous reading and writing is not allowed, para 0130).
further comprising: by the third media agent, based on determining that the third media agent is not using the first cache file, transmitting an approval response to the first media agent; by the first media agent, based on receiving the approval response, granting ownership of the first cache file to the second media agent to access the first cache file (A computer 110 having exclusive access rights transfers access rights to the requesting computer 110, para 0128, step 1020 of FIG. 10);
by the second media agent, one or more of: writing one or more data blocks to the first cache file and reading one or more data blocks from the first cache file (A computer 110 having exclusive right access can read and write to corresponding ranges in the shared storage 180, para 0107).
As per dependent claim 6, Georgiev in combination with Dornemann discloses the method of claim 5. Georgiev teaches further comprising: by the second media agent, after being granted ownership of the first cache file, updating a data structure at the second media agent to indicate that the second media agent has ownership of the first cache file; and by the third media agent, after transmitting the approval response, updating a data structure at the third media agent to indicate no ownership of the first cache file (In response to a given computer 110 obtaining access rights in an associated region in the shared storage 180, the computers 110 in the cluster coordinate amongst themselves and update contents of a corresponding neighbor set (mapped to the claimed data structure) of computers in the 
As per dependent claim 7, Georgiev in combination with Dornemann discloses the method of claim 5. Georgiev teaches further comprising: by the second media agent, after writing one or more data blocks to the first cache file, updating a first index at the shared data storage resource to indicate that the one or more data blocks are in the first cache file (When a computer 110-1 has exclusive access to a region of the shared storage 180, the computer 110 modifies the data in the associated region in its cache, records the modification in a journal, and writes the modified data and the journal to the shared storage 180, paras 0139-0140).
As per dependent claim 8, this claim is rejected based on arguments provided above for similar rejected dependent claim 7.
As per dependent claim 9, Georgiev in combination with Dornemann discloses the method of claim 1. Georgiev teaches further comprising: by the first media agent, based on an indication that the third media agent that has ownership of the first cache file is not presently operational, granting to the second media agent access to the first cache file (The neighborhood relationship among the computers in the cluster defines a hierarchical tree, para 0019. If a computer in the hierarchical tree fails, then the tree can be repaired excluding the failed computer, para 0037. Once the tree is repaired, the method of granting access rights follows the flowchart illustrated in FIG. 10).
As per dependent claim 10, Georgiev in combination with Dornemann discloses the method of claim 1. Georgiev teaches wherein the shared data storage resource hosts a plurality of cache files, including the first cache file (Shared storage 180 comprises a plurality of files, para 0102);
wherein any number of media agents among the plurality of media agents access substantially concurrently one and only one respective cache file in the plurality of cache files for which ownership has been granted by the first media agent (Only one computer is allowed to write at given instant of time, while many computers may read concurrently. Simultaneous reading and writing is not allowed, para 0130).
Georgiev may not explicitly disclose, but Dornemann teaches wherein each cache file in the plurality of cache files is associated with a respective distinct backup copy generated in the data storage management system (Shared file system 247 is configured as a logical source of data from which VMFR (virtual machine file relocation) operation relocates data to a destination on primary storage device 204, para 0295 and FIG. 2).
The same motivation that was utilized for combining Georgiev and Dornemann as set forth in claim 1 is equally applicable to claim 10.
As per dependent claim 11, Georgiev in combination with Dornemann discloses the method of claim 1. Georgiev teaches wherein the shared data storage resource hosts a plurality of cache files, including the first cache file (Shared storage 180 comprises a plurality of files, para 0102).
Georgiev may not explicitly disclose, but Dornemann teaches wherein each cache file in the plurality of cache files is associated with a unique identifier generated by the data storage management system when creating a distinct backup copy of a virtual disk of a virtual machine in a backup job, and wherein cache file granularity is at a level of the unique identifier (Files or other data objects can be associated with identifiers (e.g., tag entries, etc.) in the media agent 144 (or other indices) to facilitate searches of stored data objects, para 0202).
The same motivation that was utilized for combining Georgiev and Dornemann as set forth in claim 1 is equally applicable to claim 11.
As per independent claim 12, this claim is rejected based on arguments provided above for similar rejected independent claim 1 and dependent claim 6. FIG. 1 is a block diagram of shared storage system architecture, para 0052.
As per claims 13-20, these claims are respectively rejected based on arguments provided above for similar rejected claims 1, 2, 7, 9, 10, 11, 11, and 3.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132